~
          ·~.-·
    0


        A0...2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case {Modified)                                                                   Page I of I   (()



                                             UNITED STATES DISTRICT COURT
                                                        SOUTHERN DISTRlCT OF CALIFORNIA

                              United States of America                                 JUDGMENT IN A CRIMINAL CASE
                                         v.                                            (For Offenses Committed On or After November 1, 1987)


                                Jose Luis Reyes-Correa                                 Case Number: 3:19-mj-21611

                                                                                       Leila W Morga
                                                                                       Defendant's Attorney


        REGISTRATION NO. 84609298                                                                                             APR I 5 2019
        THE DEFENDANT:                                                                                          CLER'< "., ~.--- ...
                                                                                                                                          'r_' l c---~·ri
                                                                                                              SOUTHE><.'·i ~.c.:, ;•,:c. ," c·'.; c:. 1, · ,,y
                                                                                                                     ""'J  ,·,'   '.

         IZl pleaded guilty to count(s) 1 of Complaint
         D was found guilty to count(s)                                                                             ---••<n•     ~-"<-,.




           after a plea of not guilty.
           Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
        Title & Section                    Nature of Offense                                                                Count Number(s)
        8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                      1

         D The defendant has been found not guilty on count( s)                    ~~~~~~~~~~~~~~~~~~~




         D Count(s)                                                                     dismissed on the motion of the United States.

                                                    IMPRISONMENT
               The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
        imprisoned for a term of:

                                        © TIME SERVED                              D                                            days

         IZl      Assessment: $10 WAIVED IZl Fine: WAIVED
         IZl      Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
         the      defendant's possession at the time of arrest upon their deportation or removal.
         D        Court recommends defendant be deported/removed with relative,                          charged in case


             IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
        of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
        imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
        United States Attorney of any material change in the defendant's economic circumstances.

                                                                                    Monda~ril 15, 2019
                                                                                    Date of Imposition of Sentence


        Received
                     .
                         &D
                         DUSM                                                       n&rtlLocx
                                                                                    UNITED STATES MAGISTRATE JUDGE



        Clerk's Office Copy                                                                                                                3:19-mj-21611
